i -- department of the treasury internal_revenue_service washington d c aan tax_exempt_and_government_entities_division uniform issue list feb ep na ‘ legend taxpayer a taxpayer b _ amount c annuity x ira x date ‘date date date date date date date aan date fe company m company n company o state w court x dear this is in response to your dated letter as supplemented by letters and in which you request a waiver of the 60-day rollover requirement contained in sec_403 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request without having attained age died a resident of state w on taxpayer a whose date of birth was date prior to his death taxpayer a date had owned an annuity described in code sec_403 with company m by taxpayer a means of a beneficiary designation dated on or about date named taxpayer b his wife as the primary beneficiary of his interest in annuity x taxpayer b whose date of birth was date survived taxpayer a taxpayer a decided to withdraw amount c from his on or about date annuity x amount c was transferred into an account non-tax qualified with company n four days later on date taxpayer a was admitted into a veteran's administration va hospital taxpayer a was subsequently discharged from the va hospital but readmitted to same on date days of date taxpayer a died on date the next day date which was within which was outside the 60-day rollover period applicable to distribution from his annuity x taxpayer b his on date taxpayer a’s date surviving_spouse transferred amount c into ira x an ira set up with company o in the name of taxpayer a deceased i __ oe the documentation submitted in conjunction with this ruling_request includes a copy of the letters testamentary issued by court x asserted to be acourtof competent jurisdiction which provides that taxpayer b was named the personal it has also been represented that as representative of the estate of taxpayer a personal representative taxpayer b had the authority to complete the rollover transaction referenced above the documentation submitted with this ruling_request also contains an affidavit signed by taxpayer b in which she indicated that prior to his death taxpayer a advised her that he wished amount c to be returned to company m to be placed back into his annuity x however as noted above taxpayer a was hospitalized and unable to complete the intended rollover furthermore the affidavit indicates that company m would not permit taxpayer b to complete the intended rollover based on the facts and representations you request that the service treat rollover of amount c into ira x created with taxpayer b’s date _ company n as a valid rollover within the meaning of sec_403 of the code with respect to your ruling_request sec_403 of the code flush language provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities code sec_403 provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_403 in relevant part provides and provided that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras hae cael code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed oe si sec_402 of the code provides that the secretary may waive the - day requirement under sec_402 of the code where the failureto waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code defines eligible_rollover_distribution excepted from the definition of eligible_rollover_distribution is any distribution required under code sec_401 - sec_402 defines an eligible_retirement_plan for purposes of subsection c as including an ira described under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the documentation presented by taxpayer b demonstrates that taxpayer a did not roll over the date _ __ - distribution into either annuity x or an ira because of his hospitalization and his date _ one day after date and which death occurred within the 60-day rollover period applicable to the date distribution taxpayer b taxpayer a’s spouse and the personal representative of his estate did roll over the date annuity x distribution into ira x in order to effectuate taxpayer a’s intent however said rollover occurred outside the applicable 60-day rollover period death which hospitalization began based on the above and subject_to the restrictions noted below the service hereby concludes that taxpayer b’s action taken as surviving_spouse and acting within the scope of her authority as personal representative of taxpayer a's estate a position to which she was appointed whereby she contributed the check representing proceeds of annuity x into ira x set up in the name of taxpayer a is deemed to have complied with the requirements of code sec_403 and is deemed to constitute a valid rollover_contribution pursuant to said code section pe an wo this ruling does not authorize the rollover of amounts that either were or are required to be distributed by sec_401 of the code made applicableto_ iras under sec_408 of the code if any in this case taxpayer b established an ira in the name of taxpayer a after the death of taxpayer a irrespective of whether taxpayer b named a beneficiary of said ira the ira into which amount c was rolled over does not have a designated_beneficiary as that term is defined in code sec_401 thus the code sec_401 distribution period with respect to the rollover ira referenced above is that applicable to an individual who died before attaining his required_beginning_date without having designated a beneficiary thereof - the service also notes that taxpayer a had not named a beneficiary of the ira therefore since taxpayer created in his name posthumously on date b is not the named beneficiary of said ira pursuant to the guidelines of code sec_408 and the final regulations promulgated under sec_1_408-8 she is not eligible to treat said ira as her own furthermore this ruling letter assumes that taxpayer b’s action in contributing the above-referenced amount c into an ira set up in taxpayer a’s name with company n was in accordance with the laws of state w and taken pursuant to her authority as personal representative of taxpayer a's estate as represented no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office atet _-g00719018 if you wish to inquire about this ruling please contact l d correspondence to se t ep ra t3 at - - please address all esquire lon sincerely yours ron n manager _ employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
